Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Advisory Action is in response to an “After Final Consideration Pilot 2.0” application filed on 01/20/2022. Claims 1, 5, 8, 12-13, 15 and 19 have been amended. Claim 24 has been added as new claim. Claims 2-3, 7, 9-11, 14, 16 and 21-23 remain original. Claims 6, 17-18 and 20 have been cancelled. After final amendments submitted with this request will not be treated under AFCP 2.0 and will be treated under pre-pilot procedure.
For this Office Action, claims 1-5, 7-16, 19 and 21-24 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejection under 35 U.S.C. § 103
	Applicant’s remarks with respect to rejection of claims under 35 U.S.C. § 103 have been
reviewed by the examiner, however, examiner does not find them persuasive. After
reviewing, applicant’s remarks have been summarized as follows:
Applicant respectfully submits that CHEN’ 152, ANNAN, and CHEN’895, whether taken alone or in any reasonable combination, do not disclose or suggest each and every feature recited in claim 15. For example, CHEN’ 152, ANNAN, and CHEN’ 895, do not disclose or suggest “receive, from the customer support device, the authentication data, wherein the authentication data is received after the user device initiates a video communication to a customer support center via a video communication channel and displays, via a camera on the user device, the authentication data during the video 
Examiner’s Response
	Applicant’s has presented remarks in light of Claim 15 and submits that primary reference of Chen’152 does not disclose or suggest that “receive, from the customer support device, the authentication data, wherein the authentication data is received after the user device initiates a video communication to a customer support center via a video communication channel and displays, via a camera on the user device, the authentication data during the video communication to the customer support device, wherein the video communication channel is different from the non-video communication channel”, examiner respectfully disagree. Examiner would like to note that Chen’152 teaches an authentication process between client device(s) and customer service systems. Among many other mode of communications, Chen’152 explicitly discloses conducting an authentication process using video communication between a customer and a customer service agent ([0004] The process of authenticating a caller is facilitated using capabilities of a client device. In some embodiments, the authentication of the caller is achieved by automatically authenticating the client device. The authentication of the client device is optionally accomplished by communicating data stored or entered on the client device. This data may include personal identification numbers, passwords, biometric data, and/or the like. The authentication processes can be applied to text, voice and/or video communication between a customer and a customer service agent). 
	Chen’152 further discloses using a camera of the user’s Access Device for digital identification purpose in which user trying to receive customer support appears in real time [0057] In another example, Application Logic 270 may be configured to activate Camera 245 for the purposes of taking a photograph or video. Application Logic 270 may process the photograph and/or send the photograph to CRM System 120A. For example, in various embodiments Application Logic 270 is configured to identify an object in a photograph, perform optical character recognition on a photograph, and/or read a barcode within a photograph).
	Chen’152 also discloses using multiple communication channel between the user access device and the Customer Relationship Management (CRM) system and among those multiple communication channel, a video communication can also be used for authentication, identification and verification purposes ([0075] The activation data is optionally received via a third communication channel, separate from the first communication channel and the second (new) communication channel opened in response to the activation data. (The “first,” “second” and “third” are not chronologic designations.) … For example, enhanced communication functionality can include an ability to send data using packets via TCP/IP protocols, to send data to internet protocol addresses, to communicate video, to communicate digital commands to Application Logic 270, to communicate over a secure connection, to communicate over an authenticated connection, and/or the like; [0095] For example, in some embodiments, a user makes a customer service request through Application Logic 270 for a purchase or sale of company stock. This request is optionally in response to a notice regarding stock price changes. In response to this request, the user is first authenticated using systems and methods described elsewhere herein. The user and customer service agent are then connected in an audio and/or video communication channel; Also see [0112-0113] in light of FIG. 4 discloses using Video communication between User Access Device 110A and CRM system 120A for automatic authentication of an access device). 
	Based on above explanations and citations, examiner believe that amended and added claims are still taught by the combination of cited reference. Therefore, examiner is compelled to maintain the rejection.

/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        /SYED A ZAIDI/Primary Examiner, Art Unit 2432